ASSET PURCHASE AGREEMENT This Agreement (the "Agreement"), entered into as of December 29, 2008, by and between Magnegas Corporation, a Delaware corporation (the "Purchaser") and HyFuels, Inc., a Florida corporation (the "Seller"). WHEREAS, Seller is engaged in the business of developing technology related to recycling and waste treatment (the "Business"); WHEREAS, Seller wishes to sell to Purchaser and Purchaser wishes to purchase and assume from Seller, certain assets and liabilities with respect to the Business on the terms and subject to the conditions set forth in this Agreement; NOW THEREFORE, In consideration of the mutual covenants, agreements, representations and warranties contained in this Agreement, the parties agree as follows: 1. Agreement To Sell. Seller agrees to sell, transfer and deliver to Purchasers free and clear of any encumbrances or liens, and Purchasers agrees to purchase, upon the terms and conditions hereinafter set forth, essentially all of the assets of the Seller, as set forth in Schedule A (the "Purchased Assets"). 2. Purchase Price.The consideration to be paid for the Purchased Assets by Purchaser (subject to adjustment as hereinafter provided) shall be the following: A. Consideration.
